[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
Said tax appeal came to this court on August 6, 1991 and thence to December 26, 1991, when said cause was referred to the CT Page 1886 Honorable Philip R. Pastore, State Trial Referee, for hearing and judgment, and thence said cause came to the present time when the parties filed a written stipulation that judgment be entered as hereinafter set forth.
The undersigned having heard the parties upon their written motion and stipulation dated January 13, 1992 for judgment finds that said stipulation is approved and that said motion should be granted and adjudges that judgment be and hereby is entered in accordance with the terms thereof, that the property at 42 Putting Green Lane, Orange Connecticut, on October 1, 1990 was as follows:
    Land              $178,400.00 Improvements       521,560.00 ---------- $699,960.00
and that the assessed value (70%) based upon the foregoing is as follows:
    Land              $124,880.00 Improvements       365,092.00 ---------- $489,972.00
Accordingly, judgment is entered ordering the defendants to decrease the assessment accordingly and rebate any taxes paid in excess of those called for by said valuation, without interest and that each party bear its own respective costs and that there be no taxation of costs.
Philip R. Pastore State Trial Referee